Fitzgerald, J.
(concurring in part and dissenting in part). I disagree with the majority’s position because I believe Pellar v Pellar, 178 Mich App 29; 443 NW2d 427 (1989), was wrongly decided. In that case, this Court held that voluntary child support overpayments do not create a credit against the obligor’s subsequent court-ordered obligations. In imposing that rule, this Court sought to prevent obligors from building up a substantial credit and then suddenly refusing to make subsequent scheduled payments contrary to the custodial parent’s expectations. The rationale for denying a credit in such instances is to insure that the minor children receive "regular, uninterrupted income . . . .” Id. at 34.
However, where, as in Pellar and also in this case, the support payments are made to the friend of the court, there is no risk of interruption of support payments to the custodial parent should the obligor unilaterally cease making scheduled payments. If the obligor has made previous payments in excess of the court-ordered obligation, the friend of the court would, nonetheless, continue to pay the custodial parent only the scheduled amounts as ordered by the court, with the remainder held in escrow. Thus, the custodial parent would continue to receive regularly scheduled payments from the friend of the court until the surplus was exhausted.
In my view, conscientious and responsible fathers who pay their child support in advance should be commended, not penalized. Furthermore, considering the sophisticated accounting technology in use by the friend of the court offices, the crediting of excess child support payments should not overburden their staffs. Accordingly, I would hold that plaintiff is entitled to a child support credit in the amount paid in excess of his court-ordered obligations.